EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1, at the end of line 10, the period “.” has been replaced with a semi-colon --;--.
--END OF AMENDMENT--
This change was made solely to correct an obvious oversight during amendment of the claim and does not affect the scope of the claim in any meaningful way.  Should Applicant prefer other punctuation or amendment, see paragraph 1, above.

Response to Arguments
Applicant’s arguments are persuasive.  In sum, even were there art to teach the pliable top and bottom materials and granular media allowing the padded shoulder and shooting rest portion to bend as recited in the claims, US 5,018,652 to Holtzclaw, Jr., the basis of the previous rejections, clearly teaches away from such bending.   Holtzclaw, Jr. being the closest prior art, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 8, and 10-23 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a firearm sling comprising: a strap having a first end and a second end; a padded shoulder and shooting rest portion coupled to the strap, the padded shoulder and shooting rest portion formed of a pliable top material and a pliable bottom material and comprising: particularly, a bifurcated cavity formed along a portion of a length of the padded shoulder and shooting rest portion between the top material and the pliable bottom material; and, particularly, a granular media within the bifurcated cavity, the media and the pliable top material forming a pair of lobes within the padded shoulder and shooting rest portion; particularly, wherein the pliable top material, the pliable bottom material and the granular media allow the padded shoulder and shooting rest portion to bend along the length in a first direction to allow the top material to at least partially conform about a shoulder of a user when carrying a firearm and bend along the length in a second direction to at least partially conform to an underlying support contacting the pliable bottom material when supporting the firearm between the pair of lobes on the pliable top material; and,
(claim 13) a firearm carrying sling comprising: a strap having a first end and a second end; a padded shoulder rest and shooting rest coupled to the strap, the padded shoulder rest and shooting rest including: a body formed of at least a pliable top material layer and a pliable bottom material layer, each pliable material layer having a first end, a second end, and a length therebetween; a cavity formed between the pliable top material layer and the pliable bottom material layer; particularly, a granular padding media located within the cavity; and, particularly, a bifurcation along at least a portion of the length, the bifurcation forming a trough along at least the portion of the length of the pliable top material layer, particularly, Page 3 of 9wherein the pliable top material, the pliable bottom material and the granular media allow the pliable top material layer to at least partially conform about a shoulder of a user when carrying a firearm and allow the pliable bottom material layer to at least partially conform to an underlying support when supporting the firearm in the trough in the pliable top material layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
17-Jun-22